     Case 3:20-cv-01981-LAB-BGS Document 14 Filed 02/08/21 PageID.576 Page 1 of 4



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     HAROLD L. WILBORN                        Case No.: 20cv1981-LAB (BGS)
12                                 Plaintiff,
                                                ORDER EXTENDING TIME TO
13     v.                                       SEEK LEAVE TO AMEND
14     CHAD F. WOLF
15                              Defendant.
16
17          On January 20, 2021, the Court granted Defendant’s unopposed motion to
18   dismiss the first amended complaint. That order directed Plaintiff Harold Wilborn,
19   if he believed he could successfully amend to correct the defects the motion to
20   dismiss had pointed out, to file a motion for leave to amend. The order cautioned
21   him that the motion must comply with Civil Local Rule 15.1 and that his proposed
22   second amended complaint was required to comply with Fed. R. Civ. P. 10 —
23   including its requirement that paragraphs be numbered. Wilborn’s failure to
24   number the paragraphs of his earlier complaint made it difficult to follow and to
25   cite. The Court gave him until February 5 to file his ex parte motion. (See Docket
26   no. 9 at 2:5–13.)
27          On January 21, the Court rejected a proposed document calling itself both a
28   first amended complaint, and an opposition to the motion to dismiss. The Court

                                                1
                                                                                20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 14 Filed 02/08/21 PageID.577 Page 2 of 4



1    rejected it for filing. Wilborn filed an unauthorized motion seeking reconsideration
2    of that rejection, which was denied. See Civil Local Rule 7.1(i) (requirements for
3    motions for reconsideration).
4          On February 1, Wilborn also submitted a motion for leave to file a second
5    amended complaint, which failed to comply with the Court’s January 20 order or
6    with other applicable requirements. The proposed second amended complaint
7    was not attached as an exhibit to the motion, as required. Instead, the motion and
8    the proposed second amended complaint were merged, with the latter beginning
9    on page 8 and lacking the caption required by Fed. R. Civ. P. 10. The paragraph
10   numbering was not consecutive, and some portions of text that were not
11   paragraphs (such as subheadings or case names) were included in the numbering.
12   The document also introduced some new defects, including using inaccurate
13   footers to describe the sections of the document, omitting pages from the exhibits,
14   and attaching the exhibits incorrectly numbered and out of order. All these defects
15   made the proposed second amended complaint difficult to read and understand.
16         Wilborn also did not attach a version of the proposed second amended
17   complaint showing (through redlining, underlining, strikeouts, etc.) what changes
18   were made, as required under Civil Local Rule 15.1(b). This is particularly
19   important where, as here, the complaint is voluminous. All told, the documents are
20   217 pages long. Wilborn is in the best position to identify changes he has made,
21   and requiring the Court or opposing counsel to do this for him is untenable. Wilborn
22   did attach a document he labeled “First Amended Complaint W/Redletter
23   Redactions,” but it is the motion the Court rejected on January 21, and is not
24   redlined.
25         The Court has rejected Wilborn’s motion and the February 5 deadline to seek
26   leave to amend has passed. However, the Court is mindful of the strong policy
27   favoring decisions on the merits whenever reasonably possible, see Eitel v.
28   McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986), as well as the Ninth Circuit’s

                                              2
                                                                                 20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 14 Filed 02/08/21 PageID.578 Page 3 of 4



1    directive that pro se litigants should not lose their right to be heard due merely to
2    their ignorance of technical procedural requirements. See Balistreri v. Pacific
3    Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). But in spite of his pro se status,
4    Wilborn must still follow the same rules that apply to other litigants. See King v.
5    Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). He is not entitled to be treated any more
6    favorably than a party represented by counsel, and must not rely on the Court to
7    serve as his advocate or advisor. See Jacobsen v. Filler, 790 F.2d 1362, 1364–65
8    (9th Cir. 1986).
9          The Court sua sponte extends the time for Wilborn to file an ex parte1 motion
10   to leave to amend, until March 3, 2021. If Wilborn files a motion for leave to amend,
11   Defendant may file an opposition by March 17, 2021. If he needs more time to
12   comply, he must seek it by ex parte motion, showing good cause for the extension
13   and explaining how much more time he needs. Other than the extension of time,
14   all the same requirements the Court set forth in its January 20 order remain
15   in effect. These include, among other things, full compliance with Civil Local Rule
16   15.1 and Fed. R. Civ. P. 10. The exhibits he attaches to his motion should be
17   numbered and in order. They should include 1) his complete proposed second
18   amended complaint, including all exhibits, and 2) a version of his proposed second
19   amended complaint showing what changes were made (using redlining, etc.). 2 He
20   does not need to attach a copy of the first amended complaint; that is already on
21   file in the docket.
22
23
24   1
       He need not obtain a hearing date for this motion or for any other motions properly
25   filed as ex parte motions.
     2
        With the exhibits, redlining is likely to be ineffective. Wilborn may attach a brief
26   summary identifying what changes, if any, he made to the exhibits in his second
27   amended complaint. For example, the summary should identify exhibits that were
     included in the first amended complaint but not the second, and vice versa, and
28   should identify which exhibits remain the same in both versions.

                                                3
                                                                                    20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 14 Filed 02/08/21 PageID.579 Page 4 of 4



1          While the Court intends to decide this case on the merits if it is reasonably
2    possible to do so, it also intends to bring the case to a just, speedy, and
3    inexpensive resolution. See Fed. R. Civ. P. 1. Wilborn should bear in mind that he
4    is not entitled to unlimited chances to amend or to comply with the Court’s orders
5    and applicable rules. The Court has set deadlines, bearing in mind Wilborn’s pro
6    se status as well as restrictions and other difficulties he is likely to face because of
7    the COVID-19 pandemic. He is reminded to litigate his claims diligently.
8
9          IT IS SO ORDERED.
10   Dated: February 8, 2021
11
12                                            Honorable Larry Alan Burns
                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                                     20cv1981
